DETAILED ACTION
The amendment filed on 2/8/22 has been received and considered. By this amendment, no claims have been amended, added, or cancelled. Thus, Claims 14-23 remain pending in the application.
Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive. Applicant argues that withdrawing introducer 30 does not realign a longitudinal axis of the IMD (see page 6). The examiner considers that “realign” means to change or restore to a different or former position or state (Oxford Languages Dictionary) [emphasis added]. In other words, when Rooney’s IMD is parallel within the introducer (position 1) and parallel after the introducer is withdrawn (position 2), it is still considered realigned because position 2 is the restoration of a former position --position 1. The claim, as written currently, does not require that the IMD is not parallel during the passing of the implant distally from an opening of the introducer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooney et al. (PG Pub. 2007/0118196).
Regarding Claim 14, Rooney discloses a method, comprising:

passing the implant distally from an opening of the tube (see par. 83), in a vicinity of a portion of the nerve (see par. 41); and
realigning a longitudinal axis of the implant to become generally parallel with the skin surface by proximally withdrawing the tube from the subject (see par. 93 and 96). 
Regarding Claim 15, Rooney discloses further comprising, while proximally withdrawing the tube from the subject, using a delivery manipulator (see tool; par. 83) to hold the implant still with respect to the portion of the nerve.
Regarding Claims 17-19, Rooney discloses wherein the nonzero angle is greater than 30 degrees and less than 45 degrees (see par. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. (PG Pub. 2007/0118196) in view of Boggs et al. (PG Pub. 2013/0238066).
Regarding Claim 16, Rooney does not explicitly disclose a tibial nerve. Boggs discloses implanting a device (see par. 158) at an insertion angle (see par. 257), wherein the nerve is a tibial nerve of the subject (see par. 61). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate a tibial nerve to provide better performance or therapeutic relief to the leg (see par. 6).

Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Faltys et al.; PG Pub. 2011/0190849) discloses some deformation of the nerve caused by the electrodes (see par. 152), but not by the introducer tube. Furthermore, there is no return to original state once the introducer tube is removed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATASHA PATEL/Examiner, Art Unit 3792        

/Amanda K Hulbert/Primary Examiner, Art Unit 3792